NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 09a0351n.06

                               Nos. 07-2556, 07-2557, and 08-1513

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                  May 20, 2009
UNITED STATES OF AMERICA,                                     )               LEONARD GREEN, Clerk
                                                              )
         Plaintiff-Appellee,                                  )
                                                              )   ON APPEAL FROM THE UNITED
v.                                                            )   STATES DISTRICT COURT FOR
                                                              )   THE EASTERN DISTRICT OF
FRANK KAMA (07-2556)                                          )   MICHIGAN
MICHAEL ANDERSON (07-2557)                                    )
RONI SHABA (08-1513),                                         )
                                                              )
         Defendants-Appellants.                               )
                                                              )




         Before: SILER, GILMAN, and KETHLEDGE, Circuit Judges.

         KETHLEDGE, Circuit Judge. Defendants Michael Anderson, Frank Kama, and Roni Shaba

appeal     their   sentences    for   conspiring        to   possess   with   intent   to   distribute

methylenedioxymethamphetamine pills (MDMA), in violation of 21 U.S.C. §§ 841(a)(1) and 846.

We affirm.

                                                   I.

         Anderson and Kama pled guilty to conspiring to possess with intent to distribute 1,300 pills

of MDMA, in violation of 21 U.S.C. §§ 841(a)(1) and 846. The district court calculated their base-

offense levels based on the total weight of the pills, pursuant to USSG § 2D1.1, Note B. That

calculation ultimately yielded a Guidelines range of 57-71 months for Anderson and 63-78 months
07-2556, 07-2557, and 08-1513
United States v. Anderson et al.

for Kama. The district court thereafter sentenced Anderson to 57 months’ imprisonment, and Kama

to 48 months’ imprisonment.

       Shaba pled guilty to involvement in a separate conspiracy, which arose from his sale of 3,100

MDMA pills. The total weight of the pills was unknown, so the district court calculated Shaba’s

base-offense level based on the “typical weight” for each pill under § 2D1.1, Note 11. The district

court then sentenced him to 51 months’ imprisonment, which was within his Guidelines range of 51-

63 months.

       These consolidated appeals followed.

                                                 II.

       We review a district court’s factual findings in sentencing a defendant for clear error, United

States v. Hazelwood, 398 F.3d 792, 795 (6th Cir. 2005), and its application and interpretation of the

Guidelines de novo. United States v. Cousins, 469 F.3d 572, 575 (6th Cir. 2006).

       Defendants contend that, in calculating their base-offense level, the district court should have

considered only the weight of the “pure” MDMA itself, rather than the weight of the entire pill. This

argument is plainly foreclosed by precedent. “This court has repeatedly rejected the argument that

only the ‘pure’ weight of a controlled substance should be used as the basis for calculating a

defendant’s base offense level instead of the weight of the entire pill.” United States v. Jeross, 521
F.3d 562, 577 (6th Cir. 2008). To the contrary, “a defendant’s base-offense level is to be determined

by the entire weight of the pill containing the controlled substance, and not by the weight of the

actual controlled substance alone (i.e., the weight of the pure MDA, MDMA, or meth contained in

the pill).” Id. (emphasis in original).

                                                 -2-
07-2556, 07-2557, and 08-1513
United States v. Anderson et al.

       The district court’s judgment is affirmed.




                                               -3-